Case 1:20-cv-06985-LTS-SLC Document 42-9 Filed 12/04/20 Page 1 of 31




                 ExhibitI
Case 1:20-cv-06985-LTS-SLC Document 42-9 Filed 12/04/20 Page 2 of 31




                Exhibit I-1
            Case 1:20-cv-06985-LTS-SLC Document 42-9 Filed 12/04/20 Page 3 of 31




From:                            Toni Weirauch <TWeirauch@grcrisksolutions.com>
Sent:                            Sunday, November 26, 2017 3:29 PM
To:                              rkim@apple-bank.com
Cc:                              sfoo@apple-bank.com; 'Michael E. Rokos'; Willian Cox; fcanela@apple-bank.com;
                                 wcarr@apple-bank.com; Whitney Rolle; Deepa Keswani Teckchandani; Edward Sulca
Subject:                         Systems Access


Good afternoon,

We are requesting systems access for the following consultants: (mirror Dianne Phillips)

    1. Dustin Pinkerton (11/27/2017) 73rd St
    2. Jennifer Tang (11/29/2017) 73rd St

They need access to the following: (Si, ODIN, GRC Check POD Retrieval, ImageChex, Cypress, Adobe
access, BAM). They also need a LAN user name and password as well as an Apple email address.

Please also grant them access to the F Drive and full access to their investigator folders (created using last
name) in the F Drive. We also need their email addresses added to the                                  bank,toni
distribution list.


Thank you for your assistance,

Toni Weirauch
Team Lead
615-473-7580




CRC Risk Solutions DISCLAIMER: This message (including any attachments) contains
c onfidential information and is intended only for the individual(s) addressed in the
message. If you are not the named addressee, you should not disseminate, distribute, or
c opy this e-mail. If you are not the intended recipient, you are notified that
disclosing, distributing, or copying this e-mail is strictly prohibited. If you have
r eceived this message in error, please notify the sender immediately and delete this
message from your computer or device.
Case 1:20-cv-06985-LTS-SLC Document 42-9 Filed 12/04/20 Page 4 of 31




                Exhibit I-2
              Case 1:20-cv-06985-LTS-SLC Document 42-9 Filed 12/04/20 Page 5 of 31




From:                             Deepa Keswani Teckchandani <DKeswani@grcrisksolutions.com> on behalf of Deepa
                                  Keswani Teckchandani <DKeswani@grcrisksolutions.com>
                                  <DKeswani@grcrisksolutions.com>
Sent:                             Monday, November 27, 2017 6:48 PM
To:                               Ryan Kim
Cc:                               sfoo; mrokos@apple-bank.com; Toni Weirauch
Subject:                          FW: systems access


Hi Ryan,
A quick recap on where we stand with systems access for our recent new joiners:

   1.. James Trudden — started 11/21, has BAM access but no other systems access yet
   2. Suren Thapa — started 11/20, does not have BAM but has access to other systems yet
   3. Tim Freeman — started 11/20, doesn't have any systems access yet

FYI, we sent requests on 11/22 for the new joiners who started today and don't have any systems access so far:

   1.    Adam Furlough
   2.    Amelia Ferrari
    s.   Lisa Guercio
    4.   Pamela Andrews

We informed you about the following only yesterday:
   1. Dustin Pinkerton (started 11/27)
   2. Jennifer Tang (starting 11/29)

I'd appreciate your support in getting the access resolved as soon as possible.

Thank you,

Deepa




Begin forwarded message:

         From: Ryan Kim <rkim@apple-bank.com>
         Date: November 21, 2017 at 9:33:29 AM EST
         To: 'Brittany Johnson' <b johnson@apple-bank.com>, 'Felicia Reback' <freback@apple-bank.com>,
         'Deepa Keswani Teckchandani' <DKeswani@grcrisksolutions.com>
         Cc: 'Joe Rinaldi' <irinaldi@apple-bank.com>, 'Troy Thomas' <tthomas@apple-bank.com>,
         'Systems_and_Standards GROUP' <sands@apple-bank.com>
         Subject: RE: systems access

         Brittany,




                                                             1
     Case 1:20-cv-06985-LTS-SLC Document 42-9 Filed 12/04/20 Page 6 of 31

As indicated in my previous email, the approvals can only come from an Apple Bank officer (VP or
above). Please ensure that this guideline is strictly adhered to going forward. As for the ticket that
has already been created, please take this email as an approval to onboard.

Thank you.

Cordial/y,

Ryan Kim, CAMS
Vice President
BSA Manager
Financial Intelligence Unit
Apple Bank for Savings
250 West 23rd Street New York, NY 10011
Tel: 917.675.7883 Fax: 212.414.2630


From: Brittany Johnson [mailto:biohnson@apple-bank.com]
Sent: Tuesday, November 21, 2017 8:59 AM
To: 'Ryan Kim' <rkim@apple-bank.com>; 'Felicia Reback' <freback@apple-bank.com>; 'Deepa Keswani
Teckchandani' <DKeswani@grcrisksolutions.com>
Cc: Joe Rinaldi <jrinaldi@apple-bank.com>; 'Troy Thomas' <tthomas@apple-bank.com>;
Systems_and_Standards GROUP <sands@apple-bank.com>
Subject: Re: systems access

Good Morning,

We have received Help desk ticket #80010 from Toni Weirauch. In regards to Ryan response yesterday
in reference to Consultant onboarding, could either Felicia or Deepa update the ticket approving the
request.
Please be mindful that consultants will not receive access unless requested by authorized personnel.

On 11/20/2017 9:21 AM, Joe Rinaldi wrote:
         Thank you Ryan — I will forward this to Systems for access as well.

        Joe Rinaldi, Technical Support Team
        Apple Bank for Savings
        1075 Central Park Avenue
        Scarsdale, NY 10583
        (914) 721-2189 Voice




         This email may contain confidential and privileged material for the sole use of the
         intended recipient. Any review or distribution by others is strictly prohibited. If you are
         not the intended recipient please contact the sender and delete all copies.



                                                       2
Case 1:20-cv-06985-LTS-SLC Document 42-9 Filed 12/04/20 Page 7 of 31

  From: Ryan Kim [mailto:rkim apple-bank.com]
  Sent: Monday, November 20, 2017 9:18 AM
  To: 'Joe Rinaldi'
  Cc: 'Troy Thomas'; 'Felicia Reback'; 'Deepa Keswani Teckchandani'
  Subject: RE: systems access

 I-Ii Joe,

  As indicated in my previous email, all systems access requests (onboarding or revoke)
  should come from one of the managers in BSA (Ryan Kim, Michelle Murtagh, Mike
  Rokos). While the consultants can open tickets for any technical issues, they are not
  authorized to do the aforementioned. With that being said, please take this email as
  an approval for the below two tickets.

 Felicia/Deepa — please ensure that the bank's protocol is strictly adhered to going
 forward.

  Thank you.

  Cordially,

 Ryan Kim, CAMS
 Vice President
 BSA Manager
 Financial Intelligence Unit
 Apple Bank for Savings
 250 West 23'd Street New York, NY 10011
 Tel: 917.675.7883 Fax: 212.414.2630


 From: Joe Rinaldi fmailto:jrinaldi@apple-bank.coml
 Sent: Monday, November 20, 2017 7:54 AM
 To: 'Ryan Kim' <rkim@apple-bank.com>
 Cc: 'Troy Thomas' <tthomas@apple-bank.com>
 Subject: RE: systems access

 Good morning Ryan,

 No, there has not been any changes in the process and I apologize for the mix-up — I saw
 a GRC ticket for an oncoming consultant and I wanted to perform the LAN
 administration part ASAP to avoid any delay.

 Ticket # 79910 is still in the Systems queue and Systems handles the actual email creation and
 access to S1.

 Please let us know who will be the authorized originators of tickets so we know it has your
 approval.

 Also, if you could please communicate to the other team leaders (Ricardo and Toni at this point and
 future team leaders) that they are not to originate these types of tickets, this will avoid any further
 confusion.

 Please note the following tickets have been created by Toni Weirauch, another Team Leader over
 the weekend:

 http://apolenet/helodesk/79927 - Toni - Request access for Suren Thapa

                                                    3
Case 1:20-cv-06985-LTS-SLC Document 42-9 Filed 12/04/20 Page 8 of 31

  http://applenet/helpdesk/79929 - Toni - Request to deactivate access for Chuck Humblias

  Thanks and have a great day!

 Joe Rinaldi, Technical Support Team
 Apple Bank for Savings
 1075 Central Park Avenue
 Scarsdale, NY 10583
 (914) 721-2189 Voice




 This email may contain confidential and privileged material for the sole use of the
 intended recipient. Any review or distribution by others is strictly prohibited. If you are
 not the intended recipient please contact the sender and delete all copies.


 From: Ryan Kim [mailto:rkim@apple-bank.com]
 Sent: Friday, November 17, 2017 5:39 PM
 To: 'Joe Rinaldi'
 Cc: Troy Thomas
 Subject: RE: systems access
 Importance: High

 Joe/Troy,

 It has been communicated to us in the past that all systems access must come from
 managers (VP or above); however,I see that ticket #79910, created by a GRC
 consultant, is being processed without any issues. Can you please confirm if there
 has been a process change that I'm not aware of?

 Thank you.

  Cordial/y,

 Ryan Kim, CAMS
 Vice President
 BSA Manager
 Financial Intelligence Unit
 Apple Bank for Savings
 250 West 23rd Street I New York, NY 10011
 Tel: 917.675.7883 I Fax: 212.414.2630


 From: Felicia Reback [mailto:freback@apple-bank.coml
 Sent: Friday, November 17, 2017 4:35 PM
 To: Ryan Kim <rkim@apple-bank.com>
 Cc: Joe Rinaldi <jrinaldi@apple-bank.com>
 Subject: systems access


                                                 4
          Case 1:20-cv-06985-LTS-SLC Document 42-9 Filed 12/04/20 Page 9 of 31

            Ryan,

           We have two additional consultants starting on Monday:
           1. Tim Freeman
           2. Suren Thapa



            One of our team leads put in a ticket for Tim Freeman (ticket #79910). The TL did not
            know we need to go through FIU for systems access.

            I have copied Joe Rinaldi on this email.
            Please let me know if we should have the ticket revoked and if you can request systems
            access for these two new consultants to mirror Dianne Phillips.



            Systems: (S1, ODIN, GRC Check POD Retrieval, ImageChex, Cypress, Adobe access)
            F Drive: access to their subfolders (created using last name ) in the F Drive Investigator
            folder.
            Email List: email addresses added to the GRCLookbackTeam@apple-bank.com
            distribution list.
            BAM: BAM and BAM plus access.


           Felicia Reback
           Project Manager
           GRC Risk Solutions
           917.687.9321




      Brittany Johnson
      S ystem Coordinator
      Apple Bank for Savings
      ( 212)224-6430


CRC Risk Solutions DISCLAIMER: This message (including any attachments) contains
c onfidential information and is intended only for the individual(s) addressed in the
message. If you are not the named addressee, you should not disseminate, distribute, or
c opy this e-mail. If you are not the intended recipient, you are notified that
disclosing, distributing, or copying this e-mail is strictly prohibited. If you have
r eceived this message in error, please notify the sender immediately and delete this
message from your computer or device.




                                                         5
Case 1:20-cv-06985-LTS-SLC Document 42-9 Filed 12/04/20 Page 10 of 31




                 Exhibit I-3
            Case 1:20-cv-06985-LTS-SLC Document 42-9 Filed 12/04/20 Page 11 of 31




From:                            Toni Weirauch <TWeirauch@grcrisksolutions.com> on behalf of Toni Weirauch
                                 <TWeirauch@grcrisksolutions.com> <TWeirauch@grcrisksolutions.com>
Sent:                            Thursday, June 21, 2018 10:14 AM
To:                              Ryan Kim
Cc:                              Willian Cox; 'Michael E. Rokos'; Shannon Hodges
Subject:                         New GRC Contractors
Attachments:                     Onboard Form_Berkson.docx; AUP_Berkson.pdf; Onboard Form_Guercio.docx;
                                 AUP_Guercio.pdf


Good morning Ryan,

Attached please find forms for 2 new people to the project.

Thanks
Toni
GRC Risk Solutions DISCLAIMER: This message (including any attachments) contains
confidential information and is intended only for the individual(s) addressed in the
message. If you are not the named addressee, you should not disseminate, distribute, or
c opy this e-mail. If you are not the intended recipient, you are notified that
disclosing, distributing, or copying this e-mail is strictly prohibited. If you have
r eceived this message in error, please notify the sender immediately and delete this
message from your computer or device.
             Case 1:20-cv-06985-LTS-SLC Document 42-9 Filed 12/04/20 Page 12 of 31
.Apple
Bank

                                           Consultant/Temp Onboarding Form

         Consultant/Temp Name: David Berkson                          Location:73"d Street

         Assignment Start Date: 06/26/2018                            Assignment End Date: 09/30/18/


                                                                                                                                   _
                                                                      GRC Consultant                II                Temp

         Department Head/ Manager: Mike Rokos                         Protiviti Consultant          E                  Other       E
         Approved By:                                                  Banker's Toolbox             E
         Signature:                                                   Date:          /         /


         All Consultants and Temporary Users are required to sign the Acceptable Use Policy. If the Policy is
         not signed, access to Apple Bank applications will not be granted.

         Communication:

         Internet Access                        External Email
             I
             I
                                                     AL.


         •   Add Consultant/Temp's Name to Any Email Group List, Distribution List.
                            • GRCLookbackTeam@Apple-bank.com
                •

         Hardware Request:
         •   Is there an existing computer for the Consultant/Temp to use? Yes®                      No EI
         •   Is remote access required? Yes•               No


         Document Management/Reporting:

                                                                                         Image Check                Dept. Shared
                          ODIN         Fortis         Cypress      Docuview                Express                  Drive Access
                                        Z               Z             1                                                  I


     Use the space provided below to request any necessary software and/or equipment that are not listed above.


                      E    BAM and BAM+                                             Check POD Retrieval and GRC Check POD

                           Folder Access F Drive (mirror Roman Kuctierak                       Cypress Check



         For Human Resources Use Only:


                      Please   send   L le stgned Lumpteled tvim w IiRe.   6   J•         1J   IC   Iraq ik...viT     KtV UL /1E
           Case 1:20-cv-06985-LTS-SLC Document 42-9 Filed 12/04/20 Page 13 of 31
A. le
Bank
        Approved By:                                                      Date:




                   Please send the signed completed form to HROnboarding@apple-bank.com   REV 02/18
  Case 1:20-cv-06985-LTS-SLC Document 42-9 Filed 12/04/20 Page 14 of 31




A. le                                                Acceptable Use Policy
Ban.k
for Savings                                                CONFIDENTIAL


1.0 Overview

The most common reasons to provide an user access to the Bank information technology
resources is for granting access to employees for the performance of their job functions. This
access carries certain responsibilities and obligations as to what constitutes acceptable use of
the Bank information technology resources.

The intent of this policy is not to impose restrictions but to provide protection of the Bank, its
affiliates, officers, employees, consultants and vendors from illegal or damaging actions by
individuals, either intentional or not intentional.

Security of the Bank's information technology resources is a team effort involving the
participation and support of every Apple Bank user.     It is the responsibility of every computer
user to know these guidelines, and to conduct their activities accordingly.

Any questions on what constitutes acceptable use should be directed to the user's immediate
supervisor/manager.

2.0 Purpose

The purpose of this policy is to provide guidelines for the acceptable use of Apple Bank
information technology resources. These guidelines are in place to protect all parties
involved. Inappropriate use of Bank information technology resources exposes the Bank to
potential risks including virus attacks, compromise of network systems and services and legal
issues.

3.0 Scope

This policy applies to the use of Bank information technology resources to conduct Apple Bank
business or interact with internal networks and business systems, whether owned or leased by
Apple Bank, the employee, or a third party.

This policy applies to employees, contractors, consultants, temporaries, and other workers at
Apple Bank, including all personnel affiliated with third parties. This policy applies to all
equipment that is owned or leased by Apple Bank.




March 2017                                                                                 Page 1
  Case 1:20-cv-06985-LTS-SLC Document 42-9 Filed 12/04/20 Page 15 of 31




Vi
 e,                                                Acceptable Use Policy

 for SaVingg                                             CONFIDENTIAL
     FDIC;




4.0 Policy

4.1 General Use

All users of Bank information technology resources must comply with Bank policies,
standards, procedures„ and guidelines, as well as any applicable Federal, State and local
laws, including intellectual property rights, laws governing trademarks, copyrights, trade
secrets as well as the particular requirements of the applicable licensing agreements.

While Bank's network administration desires to provide a reasonable level of privacy,
users should be aware that anything created on Bank information technology resources
remains the property of Apple Bank. Because of the need to protect Apple Bank network,
management cannot guarantee the confidentiality of information stored on any of
Bank information technology resources.

Periodic monitoring and reviews may be conducted of all Bank information technology
resources, including but not limited to all computer files and all forms of electronic
communication, including e-mail.

You may access, use or share Apple Bank sensitive information only to the extent it is
authorized and necessary to fulfill your job responsibilities.

Users accessing Bank information technology resources and/or applications through the use
of personal devices must only do so with prior approval from the Chief Technology Officer
and the Chief Information Security Officer.

4.2 Security

Individual accountability is required when accessing all Bank information technology
resources. Each individual is responsible for protecting his or her available resources against
unauthorized activities performed under their user account.

All PCs, workstations and servers should be secured when left unattended for extended period
of time or at the end of the day. This can be accomplished by a password-protected
screensaver, logging-off (control-alt-delete) or shutting down.

Keep passwords secure and do not share user accounts. Users are responsible for the
security of their passwords and accounts; they must be treated as strictly confidential
information and must not be disclosed or shared.




March 2017                                                                              Page 2
  Case 1:20-cv-06985-LTS-SLC Document 42-9 Filed 12/04/20 Page 16 of 31




A le                                                  Acceptable Use Policy
B
for Sa.vine,                                                CONFIDENTIAL


The Bank may impose restrictions, at the discretion of senior management, on the use of a
particular information technology resource. The Bank may block access to certain websites or
services not serving legitimate business purposes or may restrict users' ability to attach devices
to the Bank's information technology resources (e.g., external storage devices, external hard
drives).

All users have a responsibility for protecting sensitive information from unauthorized use or
disclosure and observing authorized levels of access and utilizing only approved information
technology devices or services.

Avoid transmission of sensitive information.       If it is necessary to transmit sensitive
information, employees are required to take steps reasonably intended to ensure that
information is encrypted and is securely delivered to the proper person who is authorized to
receive such information for a legitimate use.

4.3 Unacceptable Use

The following actions shall constitute unacceptable use of the Bank information technology
resources. Some employees may be exempted from these restrictions during the course of their
legitimate job responsibilities (systems administration tasks, security investigations, etc.).

This list is not exhaustive, but is included to provide a frame of reference for types of activities
that are deemed unacceptable.

   •   Copying, storing and/or transferring any Bank related information by any means that is not
       expressly authorized herein.
   •   Distributing, transmitting, posting, or storing any electronic communications, material or
       correspondence that is threatening, obscene, harassing, pornographic, offensive,
       defamatory, discriminatory, inflammatory, illegal, or intentionally false or inaccurate.
   •   Copying of copyrighted material including, but not limited to, digitization and
       distribution of photographs from magazines, books or other copyrighted sources,
       copyrighted music, and the installation of any copyrighted software for which Apple
       Bank or the end user does not have an active license.
   •   Accessing data, a server or an account for any purpose other than conducting Bank
       business, even if you have authorized access.
   •   Connecting non-bank provided equipment/devices to the Bank network or any Bank
       information technology resource.
   •   Connecting Bank information technology resources to unauthorized networks.
   •   Connecting to any wireless network while physically connected to a Bank network.



March 2017                                                                                   Page 3
  Case 1:20-cv-06985-LTS-SLC Document 42-9 Filed 12/04/20 Page 17 of 31




Apple                                                Acceptable Use Policy

 for Savings                                               CONFIDENTIAL


   •   Connecting to commercial e-mail systems (e.g., Gmail, Windows Live, etc.) without prior
       management approval (There is an inherent risk in using commercial e-mail services as
       e-mail is often used to distribute malware).
   •   Installing, downloading, or running software or code that has not been supplied by the
       Bank and/or approved by the Bank.
   •   Installing or distributing unlicensed or "pirated" software.
   •   Revealing passwords or providing unauthorized third parties, including family and friends,
       access to the Bank information technology resources orfacilities.
   •   Excessive use of Bank bandwidth or other computer resources. Large file downloads or
       other bandwidth-intensive tasks that may degrade network capacity or performance
       must be performed during times of low bank-wide usage.
   •   Purporting to represent Apple Bank in matters unrelated to official authorized job duties or
       responsibilities.
   •   Using Bank information technology resources to circulate unauthorized solicitations or
       advertisements for non-bank purposes including religious, political, or not-for-profit
       entities.
   •   Propagating chain letters, fraudulent mass mailings, spam, or other types of undesirable
       and unwanted email content using Bank information technology resources.
   •   Using Bank information technology resources for commercial or personal purposes, in
       support of "for-profit" activities or in support of other outside employment or business
       activity (e.g., consulting for pay, business transactions);
   •   Executing any form of network monitoring which will intercept data not intended for the
       employee's host, unless this activity is a part of the employee's normal job/duty.
   •   Using Bank information technology resources to circumvent any security systems,
       authentication systems, user-based systems, or escalating privileges is expressly
       prohibited. Knowingly tampering, disengaging or otherwise circumventing Apple Bank or
       third-party IT security controls.
   •   Using Bank information technology resources for instant Messaging, peer to peer file
       sharing and streaming media.


4.4 E-Mail

Users need to exercise common sense when sending or receiving e-mail from the Bank e-mail
accounts. Users need to recognize that e-mails sent from a Bank e-mail account reflects on the
Bank and, as such, e-mail must be used with professionalism and courtesy.

Users must use extreme caution when opening e-mail attachments received from unknown
senders, these attachments may contain viruses, malware, Trojan horse code, etc.


March 2017                                                                                  Page 4
  Case 1:20-cv-06985-LTS-SLC Document 42-9 Filed 12/04/20 Page 18 of 31




A. le ck                                            Acceptable Use Policy
Bank.
for Savings                                               CONFIDENTIAL


In addition to the prohibited actions set forth as "Unacceptable Use" at section 4.3, above, the
following actions are also prohibited:

   •   E-mailing any Bank related "sensitive" information over any channel not encrypted.
   •   E-mailing any Bank related information to your home or any third party or person not
       authorized to access such information.
   •   Sending unsolicited e-mail messages, including the sending of "junk mail" or other
       advertising material to individuals who did not specifically request such material (e-mail
       spam).
   •   Any form of harassment whether through language, frequency, or size of messages.
   •   Unauthorized use, or forging, of e-mail header information.
   •   Solicitation of e-mail for any other e-mail address, other than that of the poster's
       account, with the intent to harass or to collect replies.
   •   Creating or forwarding "chain letters", "Ponzi" or other "pyramid" schemes of any type.
   •   Use of unsolicited e-mail originating from within Bank's networks of other
       Internet/Intranet/Extranet service providers on behalf of, or to advertise, any service
       hosted by Bank or connected via Bank's network.
   •   Posting the same or similar non-business-related messages to large numbers of
       newsgroups (newsgroup spam).


4.5 Social Media

Apple Bank reserves the right to establish corporate presences in its name on any other social
media site. Marketing and Executive Management will determine when and if such presences
are in the interest of the Bank. Marketing is the only group authorized to create these
presences.

Employees who create a personal presence within a social media site and who choose to
identify themselves as an Apple Bank employee must act in accordance with the Bank's web
guidelines as follows:

Engage in Good Web Communication Practices. When communicating with others through
social media sites, Apple Bank employees who identify themselves as such must maintain the
same standards of professionalism and accuracy as they would in a person- to-person meeting
at a bank office or a telephone conversation with a customer or prospect. Employees must not
post derogatory, profane or defaming comments or opinions about the Bank or other Bank
employees. Employees should avoid unprofessional slang, communicate clearly, and avoid
opinions about, or links to sites discussing religion, politics or other controversial topics



March 2017                                                                                Page 5
  Case 1:20-cv-06985-LTS-SLC Document 42-9 Filed 12/04/20 Page 19 of 31




A. le tA                                             Acceptable Use Policy
Bank
for Savir4p                                                 CONFIDENTIAL


Refer product and service questions to the Bank's website www.applebank.com and refer new
media and other questions to Marketing.

4.6 Personal Usage

Personal usage of Bank information technology resources is permitted as long as such usage
follows pertinent guidelines elsewhere in this document and does not have a detrimental effect
on the Bank or on the user's job performance.

Users should be guided by department policies on personal use and for exercising good
judgment regarding the reasonableness of personal use. If you are unclear about the acceptable
"personal" use of Bank information technology resources, consult your immediate
supervisor/manager.

4.7 Remote Desktop Access

Use of remote desktop software and/or services is allowable as long as it is provided by the
Bank.

For more detail information, refer to the Apple Bank's Remote Access Policy.

4.8 Reporting of Security Incident

If a security incident or breach of any security policies is discovered or suspected, the user must
immediately notify his or her supervisor/manager. For more detail information, refer to the
Apple Bank's Incident Response Plan. Some examples of incidents that require notification
include:

   •   Suspected compromise of login credentials (username, password, etc.).
   •   Suspected virus/malware/ransomware.
   •   Loss or theft of any device that contains Bank information.
   •   Loss or theft of ID card or keycard/keydevice.
   •   Any attempt by any person to obtain a user's password over the telephone or by e-mail.
   •   Any other suspicious event that may impact the Bank's information security.




March 2017                                                                                  Page 6
  Case 1:20-cv-06985-LTS-SLC Document 42-9 Filed 12/04/20 Page 20 of 31




                                                     Acceptable Use Policy

 for Savings                                                CONFIDENTIAL
It.ra., 1,1QC




4.9 Applicability of Other Policies

This document is part of the Bank's cohesive set of security policies. Other policies may apply to
the topics covered in this document and as such the applicable policies should be reviewed as
needed.

5.0 Compliance

The Chief Information Security Officer (CISO) will verify compliance to this policy through
various methods, including but not limited to, business tool reports, internal and external
audits, and feedback to the policy owner.

Any exception to the policy must be approved by the Chief Information Security
Officer/designated individual in advance.

An employee found to have violated this policy may be subject to disciplinary action, up to and
including termination of employment.

6.0 Definitions of Key Terms

Information Technology Resources - Equipment or services used to input, store, process,
transmit, and output information, including, but not limited to, desktops, laptops, mobile devices,
servers, telephones, fax machines, copiers, printers, Internet, e-mail, and social media sites.

Instant Messaging - is a type of online chat that offers real-time text transmission over the
Internet.

Peer-to-Peer (P2P) File Sharing - A distributed network of users who share files by directly
connecting to the users' computers over the Internet rather than through a central server.

Sensitive information - Information that is of the most utmost corporate sensitivity, intended
exclusively for executive level distribution and/or is considered critical to the organization's
on-going operations and could seriously impedes the Bank if made public or shared internally.
This could include information on pending mergers, acquisitions, product development or
investment strategies, business plans, accounting information, network information, customer
information protected by state laws, federal regulations (e.g., Gramm-Leach- Bliley), statutes,
executive orders and information protected by Bank policy or contracts.

Customer information would include a customer's name, address, or telephone number, in
conjunction with the customer's social security number, driver's license number, account
number, credit or debit card number, or a personal identification number or password that


March 2017                                                                                  Page 7
             Case 1:20-cv-06985-LTS-SLC Document 42-9 Filed 12/04/20 Page 21 of 31


                                                            Acceptable Use Policy

         for Savings
              let=                                                CONFIDENTIAL


     would permit access to the customer's account. Credential or session information that can be
     used to access this information would also be included.

     Streaming Media is multimedia that is constantly received by and presented to an end-user
     while being delivered by a provider, typically audio and/or video. The user can start playing a
     clip before the entire download has completed.

    7.0 User Agreement (to be signed by user)


               I have read and understand the Acceptable Use Policy.

         •     I am aware that anything created using Apple Bank information technology resources is
               and shall remain the sole property of Apple Bank.

         •    I am aware periodic monitoring and reviews of Apple Bank information technology
              resources may be conducted, including but not limited to analyses of alt my computer
              files and electronic communications, in any form, including my e-mail account(s).

              I acknowledge that I have no reasonable expectation as to individual privacy or
              confidentiality with regard to any and all of the Apple Bank information technology
              resources that I use or to which I have access, now or hereafter.

             I will access, use or share Apple Bank sensitive/confidential information only to the
             extent it is expressly authorized by the Bank and necessary to fulfill my job responsibilities,
             on a need to know basis.

              understand that upon any violation of this Acceptable Use policy I may be subject to
             disciplinary action by the Bank, up to and including termination of employment.

     •       By signing below, I consent and agreeing to the conditions of the Acceptable Use Policy
             for Apple Bank.



  DAVW                                                                       G RC
 User Name (print)                                                  Company Name (print)


                                                                            / Ro/
User Signature                                                      Date




M arch 2017                                                                                            Page 8
               Case 1:20-cv-06985-LTS-SLC Document 42-9 Filed 12/04/20 Page 22 of 31
Apple,
Bank ',,
.6.,„
                                              Consultant/Temp Onboarding Form

           Consultant/Temp Name: Lisa Guercio                            Location:73"d Street

           Assignment Start Date: 06/26/2018                              Assignment End Date: 09/30/18/



                                                                         GRC Consultant                   11             Temp

           Department Head/ Manager: Mike Rokos                          Protiviti Consultant             E              Other       E
           Approved By:                                                   Banker's Toolbox                n
           Signature:                                                    Date:              /         /


           All Consultants and Temporary Users are required to sign the Acceptable Use Policy. If the Policy is
           not signed, access to Apple Bank applications will not be granted.

           Communication:

           Internet Access                         External Email
                    X                                  I

           •   Add Consultant/Temp's Name to Any Email Group List, Distribution List.
                              • GRCLookbackTeam@Apple-bank.com


           Hardware Request:
           a   Is   there an existing computer for the Consultant/Temp to use? Yes►I                      No ❑
           6   Is remote access required? Yes❑             No A


           Document Management/Reporting:

                                                                                                Image Check            Dept. Shared
                              ODIN        Fortis         Cypress      Docuview                    Express              Drive Access
                               I            .-              12.                                       Z


      Use the space provided below to request any necessary software and/or equipment that are not listed above.


                         D      BAM and BAM+                                               Check POD Retrieval and GRC Check POD

                         —1     Folder Access F Drive (mirror Roman Kucherak                          Cypress Check



           For Human Resources Use Only:



                          P   lease send the slgited Lumplered fowl w H•Ret   vas   ...I    A    IJ   C IJCIMil.   I     ntv udirs
            Case 1:20-cv-06985-LTS-SLC Document 42-9 Filed 12/04/20 Page 23 of 31
Apple,
Bank
         Approved By:                                                         Date:




                    Please send the signed completed form to H ROnboa rdingga ppIe-bank.com   RN 02/18
  Case 1:20-cv-06985-LTS-SLC Document 42-9 Filed 12/04/20 Page 24 of 31




     • Ole                                          Acceptable Use Policy
Bank
for Savings                                                CONFIDENTIAL


1.0 Overview

The most common reasons to provide an user access to the Bank information technology
resources is for granting access to employees for the performance of their job functions. This
access carries certain responsibilities and obligations as to what constitutes acceptable use of
the Bank information technology resources.

The intent of this policy is not to impose restrictions but to provide protection of the Bank, its
affiliates, officers, employees, consultants and vendors from illegal or damaging actions by
individuals, either intentional or not intentional.

Security of the Bank's information technology resources is a team effort involving the
participation and support of every Apple Bank user.     It is the responsibility of every computer
user to know these guidelines, and to conduct their activities accordingly.

Any questions on what constitutes acceptable use should be directed to the user's immediate
supervisor/manager.

2.0 Purpose

The purpose of this policy is to provide guidelines for the acceptable use of Apple Bank
information technology resources. These guidelines are in place to protect all parties
involved. Inappropriate use of Bank information technology resources exposes the Bank to
potential risks including virus attacks, compromise of network systems and services and legal
issues.

3.0 Scope

This policy applies to the use of Bank information technology resources to conduct Apple Bank
business or interact with internal networks and business systems, whether owned or leased by
Apple Bank, the employee, or a third party.

This policy applies to employees, contractors, consultants, temporaries, and other workers at
Apple Bank, including all personnel affiliated with third parties. This policy applies to all
equipment that is owned or leased by Apple Bank.




March 2017                                                                                 Page 1
  Case 1:20-cv-06985-LTS-SLC Document 42-9 Filed 12/04/20 Page 25 of 31




                                                  Acceptable Use Policy

                                                         CONFIDENTIAL


4.0 Policy

4.1 General Use

All users of Bank information technology resources must comply with Bank policies,
standards, procedures, and guidelines, as well as any applicable Federal, State and local
laws, including intellectual property rights, laws governing trademarks, copyrights, trade
secrets as well as the particular requirements of the applicable licensing agreements.

While Bank's network administration desires to provide a reasonable level of privacy,
users should be aware that anything created on Bank information technology resources
remains the property of Apple Bank. Because of the need to protect Apple Bank network,
management cannot guarantee the confidentiality of information stored on any of
Bank information technology resources.

Periodic monitoring and reviews may be conducted of all Bank information technology
resources, including but not limited to all computer files and all forms of electronic
communication, including e-mail.

You may access, use or share Apple Bank sensitive information only to the extent it is
authorized and necessary to fulfill your job responsibilities.

Users accessing Bank information technology resources and/or applications through the use
of personal devices must only do so with prior approval from the Chief Technology Officer
and the Chief Information Security Officer.

4.2 Security

Individual accountability is required when accessing all Bank information technology
resources. Each individual is responsible for protecting his or her available resources against
unauthorized activities performed under their user account.

All PCs, workstations and servers should be secured when left unattended for extended period
of time or at the end of the day. This can be accomplished by a password-protected
screensaver, logging-off (control-alt-delete) or shutting down.

Keep passwords secure and do not share user accounts. Users are responsible for the
security of their passwords and accounts; they must be treated as strictly confidential
information and must not be disclosed or shared.




March 2017                                                                              Page 2
    Case 1:20-cv-06985-LTS-SLC Document 42-9 Filed 12/04/20 Page 26 of 31




                 le                                        Acceptable Use Policy

         Saving
 1.1t.:11,6,
                                                                  CONFIDENTIAL


The Bank may impose restrictions, at the discretion of senior management, on the use of a
particular information technology resource. The Bank may block access to certain websites or
services not serving legitimate business purposes or may restrict users' ability to attach devices
to the Bank's information technology resources (e.g., external storage devices, external hard
drives).

All users have a responsibility for protecting sensitive information from unauthorized use or
disclosure and observing authorized levels of access and utilizing only approved information
technology devices or services.

Avoid transmission of sensitive information. If it is necessary to transmit sensitive
information, employees are required to take steps reasonably intended to ensure that
information is encrypted and is securely delivered to the proper person who is authorized to
receive such information for a legitimate use.

4.3 Unacceptable Use

The following actions shall constitute unacceptable use of the Bank information technology
resources. Some employees may be exempted from these restrictions during the course of their
legitimate job responsibilities (systems administration tasks, security investigations, etc.).

This list is not exhaustive, but is included to provide a frame of reference for types of activities
that are deemed unacceptable.

        •      Copying, storing and/or transferring any Bank related information by any means that is not
               expressly authorized herein.
        •      Distributing, transmitting, posting, or storing any electronic communications, material or
               correspondence that is threatening, obscene, harassing, pornographic, offensive,
               defamatory, discriminatory, inflammatory, illegal, or intentionally false or inaccurate.
        •      Copying of copyrighted material including, but not limited to, digitization and
               distribution of photographs from magazines, books or other copyrighted sources,
               copyrighted music, and the installation of any copyrighted software for which Apple
               Bank or the end user does not have an active license.
        •      Accessing data, a server or an account for any purpose other than conducting Bank
               business, even if you have authorized access.
        •      Connecting non-bank provided equipment/devices to the Bank network or any Bank
               information technology resource.
        •      Connecting Bank information technology resources to unauthorized networks.
        •      Connecting to any wireless network while physically connected to a Bank network.



March 2017                                                                                        Page 3
   Case 1:20-cv-06985-LTS-SLC Document 42-9 Filed 12/04/20 Page 27 of 31




                    s
           • Ile                                          Acceptable Use Policy

Bank
for Savings                                                      CONFIDENTIAL
It..tvr l'ir:C




             Connecting to commercial e-mail systems (e.g., Gmail, Windows Live, etc.) without prior
             management approval (There is an inherent risk in using commercial e-mail services as
             e-mail is often used to distribute malware).
      •      Installing, downloading, or running software or code that has not been supplied by the
             Bank and/or approved by the Bank.
      •      Installing or distributing unlicensed or "pirated" software.
      •      Revealing passwords or providing unauthorized third parties, including family and friends,
             access to the Bank information technology resources orfacilities.
      •      Excessive use of Bank bandwidth or other computer resources. Large file downloads or
             other bandwidth-intensive tasks that may degrade network capacity or performance
             must be performed during times of low bank-wide usage.
      •      Purporting to represent Apple Bank in matters unrelated to official authorized job duties or
             responsibilities.
      •      Using Bank information technology resources to circulate unauthorized solicitations or
             advertisements for non-bank purposes including religious, political, or not-for-profit
             entities.
      •      Propagating chain letters, fraudulent mass mailings, spam, or other types of undesirable
             and unwanted email content using Bank information technology resources.
      •       Using Bank information technology resources for commercial or personal purposes, in
              support of "for-profit" activities or in support of other outside employment or business
              activity (e.g., consulting for pay, business transactions);
       •     Executing any form of network monitoring which will intercept data not intended for the
              employee's host, unless this activity is a part of the employee's normal job/duty.
       •      Using Bank information technology resources to circumvent any security systems,
              authentication systems, user-based systems, or escalating privileges is expressly
              prohibited. Knowingly tampering, disengaging or otherwise circumventing Apple Bank or
              third-party IT security controls.
       •      Using Bank information technology resources for instant Messaging, peer to peer file
              sharing and streaming media.


4.4 E-Mail

Users need to exercise common sense when sending or receiving e-mail from the Bank e-mail
accounts. Users need to recognize that e-mails sent from a Bank e-mail account reflects on the
Bank and, as such, e-mail must be used with professionalism and courtesy.

Users must use extreme caution when opening e-mail attachments received from unknown
senders, these attachments may contain viruses, malware, Trojan horse code, etc.


March 2017                                                                                        Page 4
  Case 1:20-cv-06985-LTS-SLC Document 42-9 Filed 12/04/20 Page 28 of 31




          le                                        Acceptable Use Policy
Bank
for Savings                                                CONFIDENTIAL


In addition to the prohibited actions set forth as "Unacceptable Use" at section 4.3, above, the
following actions are also prohibited:

   •   E-mailing any Bank related "sensitive" information over any channel not encrypted.
   •   E-mailing any Bank related information to your home or any third party or person not
       authorized to access such information.
   •   Sending unsolicited e-mail messages, including the sending of "junk mail" or other
       a dvertising material to individuals who did not specifically request such material (e-mail
       spam).
   •   Any form of harassment whether through language, frequency, or size of messages.
       Unauthorized use, or forging, of e-mail header information.
   •   Solicitation of e-mail for any other e-mail address, other than that of the poster's
       account, with the intent to harass or to collect replies.
   •   Creating or forwarding "chain letters", "Ponzi" or other "pyramid" schemes of any type.
   •   Use of unsolicited e-mail originating from within Bank's networks of other
       Internet/Intranet/Extranet service providers on behalf of, or to advertise, any service
       hosted by Bank or connected via Bank's network.
   •   Posting the same or similar non-business-related messages to large numbers of
       newsgroups (newsgroup spam).


4.5 Social Media

Apple Bank reserves the right to establish corporate presences in its name on any other social
media site. Marketing and Executive Management will determine when and if such presences
are in the interest of the Bank. Marketing is the only group authorized to create these
presences.

Employees who create a personal presence within a social media site and who choose to
identify themselves as an Apple Bank employee must act in accordance with the Bank's web
guidelines as follows:

Engage in Good Web Communication Practices. When communicating with others through
social media sites, Apple Bank employees who identify themselves as such must maintain the
same standards of professionalism and accuracy as they would in a person- to-person meeting
at a bank office or a telephone conversation with a customer or prospect. Employees must not
post derogatory, profane or defaming comments or opinions about the Bank or other Bank
employees. Employees should avoid unprofessional slang, communicate clearly, and avoid
opinions about, or links to sites discussing religion, politics or other controversial topics



March 2017                                                                                 Page 5
  Case 1:20-cv-06985-LTS-SLC Document 42-9 Filed 12/04/20 Page 29 of 31




                                                         Acceptable Use Policy

for Savings
Tier . YE,:t
                                                                CONFIDENTIAL


Refer product and service questions to the Bank's website www.applebank.com and refer new
media and other questions to Marketing.

4.6 Personal Usage

Personal usage of Bank information technology resources is permitted as long as such usage
follows pertinent guidelines elsewhere in this document and does not have a detrimental effect
on the Bank or on the user's job performance.

Users should be guided by department policies on personal use and for exercising good
judgment regarding the reasonableness of personal use. If you are unclear about the acceptable
"personal" use of Bank information technology resources, consult your immediate
supervisor/manager.

4.7 Remote Desktop Access

Use of remote desktop software and/or services is allowable as long as it is provided by the
Bank,

For more detail information, refer to the Apple Bank's Remote Access Policy.

4.8 Reporting of Security incident

If a security incident or breach of any security policies is discovered or suspected, the user must
immediately notify his or her supervisor/manager. For more detail information, refer to the
Apple Bank's Incident Response Plan. Some examples of incidents that require notification
include:

     •         Suspected compromise of login credentials (username, password, etc.).
     •         Suspected virus/malware/ransomware.
     •         Loss or theft of any device that contains Bank information.
     •         Loss or theft of ID card or keycard/keydevice.
     •         Any attempt by any person to obtain a user's password over the telephone or by e-mail.
     •         Any other suspicious event that may impact the Bank's information security.




March 2017                                                                                     Page 6
  Case 1:20-cv-06985-LTS-SLC Document 42-9 Filed 12/04/20 Page 30 of 31




     a ale                                           Acceptable Use Policy
Bank
for Saving;                                                CONFIDENTIAL


4.9 Applicability of Other Policies

This document is part of the Bank's cohesive set of security policies. Other policies may apply to
the topics covered in this document and as such the applicable policies should be reviewed as
needed.

5.0 Compliance

The Chief Information Security Officer (CISO) will verify compliance to this policy through
various methods, including but not limited to, business tool reports, internal and external
audits, and feedback to the policy owner.

Any exception to the policy must be approved by the Chief Information Security
Officer/designated individual in advance.

An employee found to have violated this policy may be subject to disciplinary action, up to and
including termination of employment.

6.0 Definitions of Key Terms

Information Technology Resources - Equipment or services used to input, store, process,
transmit, and output information, including, but not limited to, desktops, laptops, mobile devices,
servers, telephones, fax machines, copiers, printers, Internet, e-mail, and social media sites.

Instant Messaging - is a type of online chat that offers real-time text transmission over the
Internet.

Peer-to-Peer (P2P) File Sharing - A distributed network of users who share files by directly
connecting to the users' computers over the Internet rather than through a central server.

Sensitive information - Information that is of the most utmost corporate sensitivity, intended
exclusively for executive level distribution and/or is considered critical to the organization's
on-going operations and could seriously impedes the Bank if made public or shared internally.
This could include information on pending mergers, acquisitions, product development or
investment strategies, business plans, accounting information, network information, customer
information protected by state laws, federal regulations (e.g., Gramm-Leach- Bliley), statutes,
executive orders and information protected by Bank policy or contracts.

Customer information would include a customer's name, address, or telephone number, in
conjunction with the customer's social security number, driver's license number, account
number, credit or debit card number, or a personal identification number or password that


March 2017                                                                                  Page 7
  Case 1:20-cv-06985-LTS-SLC Document 42-9 Filed 12/04/20 Page 31 of 31




            e                                          Acceptable Use Policy
Bank
for Savings                                                   CONFIDENTIAL


would permit access to the customer's account. Credential or session information that can be
used to access this information would also be included.

Streaming Media - is multimedia that is constantly received by and presented to an end-user
while being delivered by a provider, typically audio and/or video. The user can start playing a
clip before the entire download has completed.

7.0 User Agreement (to be signed by user)

   •    I have read and understand the Acceptable Use Policy.

        I am aware that anything created using Apple Bank information technology resources is
        and shall remain the sole property of Apple Bank.

        I am aware periodic monitoring and reviews of Apple Bank information technology
        resources may be conducted, including but not limited to analyses of all my computer
        files and electronic communications, in any form, including my e-mail account(s).

   •    I acknowledge that I have no reasonable expectation as to individual privacy or
        confidentiality with regard to any and all of the Apple Bank information technology
        resources that I use or to which I have access, now or hereafter.

        I will access, use or share Apple Bank sensitive/confidential information only to the
        extent it is expressly authorized by the Bank and necessary to fulfill my job responsibilities,
        on a need to know basis.

    •   I understand that upon any violation of this Acceptable Use policy I may be subject to
        disciplinary action by the Bank, up to and including termination of employment.

    •   By signing below, I consent and agreeing to the conditions of the Acceptable Use Policy
        for Apple Bank.


  Lisa M. Guercio                                                 GRC
User Name (print)                                              Company Name (print)


                                                                    6/20/2018
                                                                Date




March 2017                                                                                      Page 8
